United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   April 8, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 02-30761
                           Summary Calendar



KEVIN GARRICK,

                                      Plaintiff-Appellant,

versus

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-2005
                       --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Kevin Garrick appeals from the district court’s judgment

affirming the denial of his 1998 motion to reopen a prior

determination of Social Security benefits by the Commissioner of

Social Security (Commissioner).    Throughout the administrative

proceedings and in the district court, Garrick has consistently

argued that the omission of his parentage on a 1977 benefits

application filed by a prior claimant, later determined to be


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30761
                                -2-

Garrick’s father, constituted fraud or similar fault.   For

the first time on appeal, Garrick recharacterizes his argument

and contends that his mother made an incorrect or fraudulent

statement on her application by withholding evidence of his

paternity.   Specifically, Garrick argues that his mother withheld

evidence of an Acknowledgment of Paternity.   This newly-raised

claim is not reviewable for the first time on appeal.   See

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999).

     For the first time in his reply brief, Garrick relies on LA.

CIV. CODE ANN. arts. 203 (A), (B) and 209 (West 1993 & Supp. 2003),

to establish legitimate filiation with a prior claimant.      This

court generally does not consider issues raised for the first

time in a reply brief.   Taita Chemical Co., Ltd. v. Westlake

Styrene Corp., 246 F.3d 377, 384 n.9 (5th Cir. 2001).   Garrick’s

argument presents no reason for departing from this general rule.

Accordingly, the judgment of the district court affirming the

Commissioner’s denial of Garrick’s motion to reopen is AFFIRMED.

Garrick’s motions to remand the case and for appointment of

counsel are DENIED.